 Case 1:19-cv-03839-DLI-CLP Document 1 Filed 07/02/19 Page 1 of 7 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 TRUSTEES OF THE PAVERS AND ROAD BUILDERS 19 CV _________
 DISTRICT  COUNCIL    WELFARE,    PENSION,
 ANNUITY AND APPRENTICESHIP, and SKILL
 IMPROVEMENT AND SAFETY FUNDS,

                                                  Plaintiffs, COMPLAINT

                           -against-

 WATERWORKS, AJV,

                                                 Defendant.



         Plaintiffs, by their attorneys, Virginia & Ambinder, LLP, allege as follows:

                                  NATURE OF THE ACTION

         1.     This is a civil action brought pursuant to Sections 502(a)(3) and 515 of the

Employee Retirement Income Security Act (“ERISA”) of 1974, as amended, 29 U.S.C. §§

1132(a)(3), 1145, and Section 301 of the Labor-Management Relations Act (“LMRA”) of 1947,

29 U.S.C. § 185, by multiemployer benefit funds through their respective Boards of Trustees, to

collect delinquent employer contributions to employee benefit plans.

                                 JURISDICTION AND VENUE

         2.     This Court has jurisdiction over this action pursuant to Sections 502(e)(1) and (f)

and 515 of ERISA, 29 U.S.C. §§ 1132(e)(1) and (f) and 1145; Section 301 of the LMRA, 29 U.S.C.

§ 185.

         3.     Venue is proper in this district pursuant to Section 502(e)(2) of ERISA, 29 U.S.C.

§ 1132(e)(2), and Section 301 of the LMRA, 29 U.S.C. § 185.
 Case 1:19-cv-03839-DLI-CLP Document 1 Filed 07/02/19 Page 2 of 7 PageID #: 2



                                        THE PARTIES

       4.      Plaintiffs Trustees of the Pavers and Road Builders District Council Welfare,

Pension, Annuity and Apprenticeship, Skill Improvement and Safety Funds (the “Funds”) are

employer and employee trustees of multiemployer labor-management trust funds organized and

operated in accordance with Section 302(c) of the LMRA, 29 U.S.C. § 186(c). The Funds are

employee benefit plans within the meaning of Section 3(3) of ERISA, 29 U.S.C. § 1002(3), and

are administered at 17-20 Whitestone Expressway, Suite 200, Whitestone, New York 11357.

       5.      Upon information and belief, defendant Waterworks, AJV (“Waterworks”) is a

joint venture entered into under the laws of the State of New York, with its principal place of

business at 26-15 Ulmer Street, College Point, NY 11354, engaged in the construction business.

At all relevant times, Waterworks was an employer within the meaning of section 3(5) of ERISA,

29 U.S.C. § 1002(5), and was an employer in an industry affecting commerce within the meaning

of section 501 of the LMRA, 29 U.S.C. § 142.

                                  STATEMENT OF FACTS

       6.      At relevant times herein, Waterworks was a party to, or manifested an intention to

be bound by, a collective bargaining agreement (the “CBA”) with the Highway, Road and Street

Construction Laborers Local Union 1010 (the “Union”).

       7.      The CBA requires Waterworks to pay specified contributions to the Funds and

related entities on behalf of which the Funds act as collection agents in connection with all work

performed within the trade and geographical jurisdiction of the Union (“Covered Work”).

       8.      Additionally, the CBA requires Waterworks to forward specified dues check-offs

and other contributions to the Union for each hour of Covered Work performed by Waterworks’

employees.




                                                2
 Case 1:19-cv-03839-DLI-CLP Document 1 Filed 07/02/19 Page 3 of 7 PageID #: 3



        9.     The CBA also requires that contributions and remittance reports detailing the

number of hours of Covered Work performed by employees are due on or before the 35th day

following the close of the month in which the hours were worked.

        10.    The CBA requires Waterworks to comply with payroll audits to confirm that it is

complying with its obligations under the CBA.

        11.    Pursuant to the CBA, if an employer fails to pay contributions when due, the

employer is liable to the Funds for interest on the amount of the unpaid contributions at an annual

rate of 10%.

        12.    Pursuant to the CBA, in the event the Funds are required to employ an attorney to

collect the fringe benefits due and owing, Waterworks is obligated to pay to the Funds its attorneys'

fees.

        13.    The CBA provides, inter alia, “The Employer is bound by all of the terms and

conditions of the Agreements and Declarations of Trust with respect to the Welfare Fund, Pension

Fund, Training Fund and Annuity Fund, which Agreements and Declaration of Trusts are hereby

made part of this Agreement and are incorporated herein.” (“Trust Agreements.”)

        14.    The Trust Agreements provide that in operating and administering the Funds, the

Board of Trustees shall have the power to “establish the policy and rules pursuant to which this

Agreement and Plan are to be operated and administered, including the rules relating to the

collection of contributions and other payments.”

        15.    Pursuant to the Trust Agreements, the Trustees of the Funds have promulgated a

Policy for Collection of Delinquent Fringe Benefit Contributions (“Collection Policy”).

Accordingly, Waterworks is bound to the terms of the Collection Policy.




                                                 3
 Case 1:19-cv-03839-DLI-CLP Document 1 Filed 07/02/19 Page 4 of 7 PageID #: 4



       16.       Article II of the Collection Policy provides that if Waterworks fails to make

contributions when due, Waterworks is liable to the Funds for interest on the amount of unpaid

contributions at an annual rate of 10%, liquidated damages of 10% of the amount of the unpaid

contributions, reasonable audit and collections expenses, and attorneys’ fees and costs.

       17.       Section 301 of the LMRA, 29 U.S.C. § 185, authorizes this Court to enforce the

CBA. In addition, Section 515 of ERISA provides that “[e]very employer who is obligated to

make contributions to a multiemployer plan under the terms of the plan or under the terms of a

collectively bargained agreement shall, to the extent not inconsistent with law, make such

contributions in accordance with the terms and conditions of such plan or such agreement.” 29

U.S.C. § 1145.

       18.       Pursuant to the CBA, the Funds conducted an audit of Waterworks covering the

period July 1, 2015 through September 23, 2018 (the “Audit”).

       19.       The Audit contains a principal deficiency of $22,551.20, union assessments of

$967.60, and dues check offs of $753.60.

       20.       Further, the Funds incurred audit costs of $1,492.00.

       21.       Despite demand for payment, these amounts remain outstanding.

       22.       Pursuant to the CBA, the documents and instruments governing the Funds, and

Section 502(g)(2) and 515 of ERISA, 29 U.S.C. §1132(g)(2) and 1145, and Section 301 of the

LMRA, 29 U.S.C. § 185, Waterworks is liable to the Funds for contributions and costs pursuant

to the Audit in the total amount of $24,043.20 and union assessments and dues check offs of

$1,721.20, plus interest on the unpaid contributions at an annual rate of ten percent (10%),

liquidated damages of ten percent (10%) of the principal amount of the delinquency, and all

reasonable attorneys’ fees, audit costs, and collections costs incurred by Plaintiffs.




                                                  4
 Case 1:19-cv-03839-DLI-CLP Document 1 Filed 07/02/19 Page 5 of 7 PageID #: 5



                 FIRST CLAIM FOR RELIEF AGAINST WATERWORKS
                       Unpaid Contributions Under 29 U.S.C. § 1145

       23.     Plaintiffs repeat, reiterate, and re-allege each and every allegation set forth above

and incorporate them herein by reference.

       24.     Section 515 of ERISA, 29 U.S.C. § 1145, provides that employers “obligated to

make contributions to a multiemployer plan under the terms of the plan or under the terms of a

collectively bargained agreement shall . . . make such contributions in accordance with the terms

and conditions of such plan or such agreement.”

       25.     The CBA requires that Waterworks make contributions to Plaintiffs for all Covered

Work it performed.

       26.     Pursuant to the Audit, Waterworks owes contributions in the amount of $22,551.20,

union assessments of $967.60, and dues check offs of $753.60.

       27.     Further, the Funds incurred audit costs of $1,492.00.

       28.     Pursuant to the CBA, the documents and instruments governing the Funds, and

ERISA sections 502(a)(3), 502(g)(2), and 515, 29 U.S.C. §§ 1132(a)(3), (g)(2) and 29 U.S.C. §

1145, Waterworks is liable to Plaintiffs for: (1) delinquent contributions uncovered by the Audit

of $22,551.20, interest thereon, plus audit costs of $1,492.00, and union assessments and dues

check offs of $1,721.20; (2) interest on the delinquent contributions adjudged to be due and owing

at an annual rate of 10%; (3) liquidated damages in the amount of 10% of the delinquent

contributions adjudged to be due and owing; (4) reasonable attorneys' fees and costs incurred by

Plaintiffs in this action; and (5) such other legal or equitable relief as the Court deems appropriate.

               SECOND CLAIM FOR RELIEF AGAINST WATERWORKS
              Violation of Collective Bargaining Agreement Under 29 U.S.C. § 185

       29.     Plaintiffs repeat, reiterate, and re-allege each and every allegation set forth above

and incorporate them herein by reference.



                                                  5
 Case 1:19-cv-03839-DLI-CLP Document 1 Filed 07/02/19 Page 6 of 7 PageID #: 6



       30.      Section 301 of the LMRA, 29 U.S.C. § 185, authorizes the Funds, as third-party

beneficiaries to the CBA, to file a federal lawsuit regarding an employer’s violation of that CBA.

       31.      Waterworks violated the terms of the CBA when it failed to timely remit all

contributions due and owing for Covered Work revealed by the Audit for the period July 1, 2015

through September 23, 2018.

       32.      As a result of Waterworks violation, Plaintiffs are entitled to damages and other

equitable relief pursuant to section 301 of the LMRA, 29 U.S.C. § 185.

       WHEREFORE, plaintiffs respectfully request that this Court:

             i. Award judgment in favor of Plaintiffs and against Waterworks for its failure to

                timely remit contributions required by the CBA for the period July 1, 2015 through

                September 23, 2018;

             ii. Order Waterworks to pay Plaintiffs delinquent contributions uncovered by the

                Audit of $22,551.20, interest thereon, plus audit costs of $1,492.00, and union

                assessments and dues check offs of $1,721.20; interest on the delinquent

                contributions adjudged to be due and owing at an annual rate of 10%; liquidated

                damages in the amount of 10% of the delinquent contributions adjudged to be due

                and owing; reasonable attorneys' fees and costs incurred by Plaintiffs in this action;

                and such other legal or equitable relief as the Court deems appropriate;

             iii. Award Plaintiffs such other and further relief as the Court may deem just and

                proper.




                                                  6
 Case 1:19-cv-03839-DLI-CLP Document 1 Filed 07/02/19 Page 7 of 7 PageID #: 7



Dated: New York, New York                       Respectfully submitted,
       July 2, 2019
                                                VIRGINIA & AMBINDER, LLP

                                          By:           /s/
                                                Nicole Marimon, Esq.
                                                Adrianna R. Grancio, Esq.
                                                40 Broad Street, 7th Floor
                                                New York, NY 10004
                                                Tel: (212) 943-9080
                                                Attorneys for Plaintiffs




                                      7
